Case 4:18-cv-00536-ALM-CMC Document 246 Filed 03/11/21 Page 1 of 12 PageID #: 15770




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

    ACCRESA HEALTH LLC,                               §
                                                      §
          Plaintiff,                                  §
                                                      §
    v.                                                §
                                                      §
                                                      §       CIVIL ACTION NO. 4:18-CV-00536
    HINT HEALTH INC.,
                                                      §       Judge Mazzant
          Defendants.                                 §
                                                      §
                                                      §
    v.                                                §
                                                      §
    TWIN OAKS SOFTWARE                                §
    DEVELOPMENT, INC.,                                §
          Counter-Defendant.                          §



                            MEMORANDUM OPINION AND ORDER

          Pending before the Court is Plaintiff’s Renewed Motion for Judgment as a Matter of Law

   (Dkt. #232). Having considered the motion and the relevant pleadings, the Court finds that

   Plaintiff’s motion should be DENIED.

                                           BACKGROUND

          Plaintiff Accresa Health LLC (“Accresa”) brought this case against Defendant Hint Health

   Inc. (“Hint”), alleging (1) breach of contract, (2) violation of the Texas Uniform Trade Secrets Act

   (“TUTSA”), (3) violation of the Federal Trade Secrets Act (18 U.S.C. § 1836), (4) tortious

   interference with existing contract, (5) fraudulent inducement, and (6) fraud. Plaintiff is an

   “innovative healthcare solutions company” whose “primary product offering is a direct primary

   care (DPC) system that allows employers that cover their employees’ healthcare costs to give their
Case 4:18-cv-00536-ALM-CMC Document 246 Filed 03/11/21 Page 2 of 12 PageID #: 15771




   employees freedom and flexibility to choose their own primary care doctor without driving up

   costs or creating inefficiencies for the employer” (Dkt. #32 at pp. 2–3).

          In its Complaint, Plaintiff alleged that Defendant improperly used Plaintiff’s trade secrets

   and confidential information after Defendant fraudulently induced Plaintiff to enter into a

   Preferred Partnership Agreement (“PPA”) with the alleged intent of furthering each entity’s

   economic interest by integrating its product offerings.         According to Plaintiff, instead of

   performing according to the PPA and integrating product offerings, “Defendant, instead, obtained

   and then used [Plaintiff’s] trade secrets and confidential information to develop its own product

   offering that directly competes with [Plaintiff]” (Dkt. #32 at p. 1). Plaintiff further alleged

   “Defendant is actively using trade secret and confidential information that [Plaintiff] only shared

   with Defendant for the successful performance of the [PPA] to interfere with and solicit

   [Plaintiff’s] existing and prospective clients” (Dkt. #32 at p. 1).

          After a ten-day trial, the jury reached a verdict. The jury found liability on only one

   claim—Defendant’s breach of contract. The jury also awarded no damages for this claim. The

   Court subsequently entered judgment on the verdict. On November 2, 2020, Plaintiff filed the

   present motion seeking judgment as a matter of law on all claims submitted to the jury (Dkt. #232).

   On November 17, 2020, Defendant filed its response (Dkt. #236). On December 1, 2020, Plaintiff

   filed its reply (Dkt. #239). On December 8, 2020, Defendant filed its sur-reply (Dkt. #243).

                                          LEGAL STANDARD

          Upon a party’s renewed motion for judgment as a matter of law following a jury verdict,

   the Court should properly ask whether “the state of proof is such that reasonable and impartial

   minds could reach the conclusion the jury expressed in its verdict.” Am. Home Assurance Co. v.

   United Space All., 378 F.3d 482, 487 (5th Cir. 2004); FED. R. CIV. P. 50(a). “A JMOL may only



                                                     2
Case 4:18-cv-00536-ALM-CMC Document 246 Filed 03/11/21 Page 3 of 12 PageID #: 15772




   be granted when, ‘viewing the evidence in the light most favorable to the verdict, the evidence

   points so strongly and overwhelmingly in favor of one party that the court believes that reasonable

   jurors could not arrive at any contrary conclusion.” Versata Software, Inc. v. SAP Am., Inc., 717

   F.3d 1255, 1261 (Fed. Cir. 2013) (quoting Dresser-Rand Co. v. Virtual Automation, Inc., 361 F.3d

   831, 838 (5th Cir. 2004)).

          Under Fifth Circuit law, a court should be “especially deferential” to a jury’s verdict and

   must not reverse the jury’s findings unless substantial evidence does not support the findings.

   Baisden v. I’m Ready Prods., Inc., 693 F.3d 491, 499 (5th Cir. 2012). “Substantial evidence is

   defined as evidence of such quality and weight that reasonable and fair-minded men in the exercise

   of impartial judgment might reach different conclusions.” Threlkeld v. Total Petroleum, Inc., 211

   F.3d 887, 891 (5th Cir. 2000). A motion for judgment as a matter of law must be denied “unless

   the facts and inferences point so strongly and overwhelmingly in the movant’s favor that

   reasonable jurors could not reach a contrary conclusion.” Baisden, 693 F.3d at 498 (citation

   omitted). However, “[t]here must be more than a mere scintilla of evidence in the record to prevent

   judgment as a matter of law in favor of the movant.” Arismendez v. Nightingale Home Health

   Care, Inc., 493 F.3d 602, 606 (5th Cir. 2007).

          In evaluating a motion for judgment as a matter of law, a court must “draw all reasonable

   inferences in the light most favorable to the verdict and cannot substitute other inferences that [the

   court] might regard as more reasonable.” E.E.O.C. v. Boh Bros. Constr. Co., 731 F.3d 444, 451

   (5th Cir. 2013) (citation omitted). However, “[c]redibility determinations, the weighing of

   evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

   judge.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). “[T]he court should

   give credence to the evidence favoring the nonmovant as well as that ‘evidence supporting the



                                                     3
Case 4:18-cv-00536-ALM-CMC Document 246 Filed 03/11/21 Page 4 of 12 PageID #: 15773




   moving party that is uncontradicted and unimpeached, at least to the extent that the evidence comes

   from disinterested witnesses.”’ Id. at 151 (citation omitted).

                                               ANALYSIS

           Plaintiff asks the Court to grant judgment as a matter of law on damages arising out of

   Defendant’s breach of contract. Further, Plaintiff seeks judgment as a matter of law on both its

   fraudulent inducement claim and its trade secret misappropriation claim. The Court addresses

   each claim in turn.

      I.    Breach of Contract

           Plaintiff asserts that the Court should grant judgment as a matter of law on the damages

   element of its breach-of-contract claim “because the facts and inferences point so strongly in favor

   of [Plaintiff]” (Dkt. #232 at p. 2). Plaintiff claims an entitlement to an award of at least $1.4

   million for Defendant’s breach of the PPA.

           The Court instructed the jury that to prevail on its breach-of-contract claim, Plaintiff had

   to prove that: (1) a valid, enforceable contract existed between Plaintiff and Defendant; (2) Plaintiff

   performed, tendered performance, or was excused from performing its contractual obligations; (3)

   Defendant breached the contract; and (4) Defendant’s breach caused damages to Plaintiff (Dkt.

   #219 at p. 12).

           The jury found that Defendant did not comply with the PPA. However, the jury did not

   find that Defendant’s breach caused damages to Plaintiff. The Court will therefore address

   whether judgment as a matter of law is proper regarding damages.

                a. Did Defendant’s Breach Cause Damages to Plaintiff?

           Plaintiff contends that the great weight of the evidence shows it would have earned

   additional revenue had Defendant complied with the PPA. Plaintiff also argues that the great



                                                     4
Case 4:18-cv-00536-ALM-CMC Document 246 Filed 03/11/21 Page 5 of 12 PageID #: 15774




   weight of the evidence does not support finding that its expenses would have equaled or exceeded

   the revenue it would have earned from the integration. Finally, Plaintiff claims the great weight

   of the evidence shows that it would have earned profits had Defendant complied with the PPA.1

   Defendant responds that Plaintiff failed to show that no reasonable jury could have awarded no

   lost profits based on the evidence presented at trial.2

            At trial, the jury heard testimony from Plaintiff’s CEO and co-founder William Short

   (“Short”). Short testified that, due to Defendant’s non-compliance with the PPA, Plaintiff lost the

   opportunity to serve customers such as “Nextera, Strada, and others that [Plaintiff] and [Defendant]

   identified as likely candidates for the integration” (Dkt. #232 at p. 2). Notably, however, the jury

   heard from Nextera’s CEO and founder, Dr. Clint Flanagan (“Flanagan”), that Nextera would not

   have done business with Plaintiff, even after a successful integration (Dkt. #235, Exhibit 4 at pp.

   15–17). Flanagan testified that the employers working with Nextera would not agree to add an

   additional $5 or $10 per employee or member per month as required by Plaintiff’s platform (Dkt.

   #235, Exhibit 4 at p. 17). The jury therefore heard conflicting testimony on whether Plaintiff truly

   did lose customers as a result of Defendant’s breach.

            Plaintiff also cites the testimony of its damages expert, Chase Perry (“Perry”). Perry

   testified that Plaintiff lost approximately $2.6 million due to Defendant’s non-compliance with the

   PPA—$1.4 million in present value (Dkt. #232, Exhibit 3 at p. 259–60). To opine on the opinions

   reached by Perry, Defendant subsequently offered the testimony of Chin Yu (“Yu”). Defendant

   elicited testimony from Yu in which he pointed out flaws in Perry’s analysis. Specifically, Yu

   testified that Perry “did[] [not] analyze the growth rate for Nextera” and instead “applied a 70


   1
     Plaintiff has incorporated these arguments, originally made in Plaintiff’s Motion for New Trial (Dkt. #231), into the
   present motion.
   2
     Defendant also fully incorporates its arguments presented in its response to Plaintiff’s Motion for New Trial (Dkt.
   #235).

                                                             5
Case 4:18-cv-00536-ALM-CMC Document 246 Filed 03/11/21 Page 6 of 12 PageID #: 15775




   percent growth rate to Nextera because that [is] what he felt [Defendant] would grow at” (Dkt.

   #235, Exhibit 5 at pp. 14–15). According to Yu, no valid basis existed for Perry’s testimony that

   Plaintiff’s revenue from Nextera’s business would grow 70% per year for five years (Dkt. #235,

   Exhibit 5 at p. 15).

          Regarding Perry’s lost profits analysis, Yu testified both that: (1) Perry did not account for

   customer turnover and (2) Perry did not “identify the business arrangement that would have caused

   every single one of Nextera’s doctors to bring every single one of their existing patients . . . [to]

   [Plaintiff’s] platform” (Dkt. #235, Exhibit 5 at p. 18). Yu also did not agree with Perry’s analysis

   regarding the incremental costs Plaintiff would have spent related to Nextera’s revenue.

   Ultimately, Yu did not believe $1.4 million in lost profits was a “defensible number” (Dkt. #235,

   Exhibit 5 at pp. 18–19), and he even testified that there was no basis to conclude that Plaintiff had

   any amount of lost profits (Dkt. #235, Exhibit 4 at p. 19).

          The jury was faced with conflicting expert witness testimony regarding Plaintiff’s lost

   profits. The credibility determinations made regarding the testimony is squarely within the jury’s

   purview, and the Court sees no compelling reason to disturb the jury’s decision. Plaintiff fails to

   present, and the Court does not find, evidence that “points so strongly and overwhelmingly in favor

   of one party that the court believes that reasonable jurors could not arrive at any contrary

   conclusion.” Dresser-Rand, 361 F.3d at 838. Because Plaintiff did not make the requisite showing

   as to its lost profits analysis, the Court finds judgment as a matter of law on Plaintiff’s

   breach-of-contract damages inappropriate.




                                                    6
Case 4:18-cv-00536-ALM-CMC Document 246 Filed 03/11/21 Page 7 of 12 PageID #: 15776




       II.    Fraudulent Inducement

             Plaintiff also asserts the Court should grant judgment as a matter of law on its fraudulent

   inducement claim because the jury could reasonably have found that Plaintiff established each

   element necessary to support the claim.3

             The Court instructed the jury that to find in favor of Plaintiff on its fraudulent inducement

   claim, Plaintiff had to prove: (1) Defendant made a material misrepresentation; (2) Defendant

   made the representation with knowledge of its falsity or recklessly without any knowledge of the

   truth and as a positive assertion; (3) Defendant made the misrepresentation with the intention that

   it should be acted on by Plaintiff; and (4) Plaintiff relied on the misrepresentation in entering into

   the PPA and thereby suffered injury (Dkt. #219 at p. 9).

                  a. Did Defendant Make a Material Misrepresentation?

             Plaintiff cites to various pieces of documentary evidence and witness testimony in support

   of its assertion that Defendant made a material misrepresentation. At trial, the jury saw the PPA,

   which included language regarding the Parties’ agreement to work in good faith with one another.

   The jury also saw one of Defendant’s internal documents that noted Defendant’s “need to protect

   [its] ability to replicate what [Plaintiff] [has]/compete” under a section titled “watch outs” (Dkt.

   #232, Exhibit 6 at p. 4). Further, an email written by Zak Holdsworth (“Holdsworth”), Defendant’s

   CEO, stated that Plaintiff was Defendant’s “first real competitive threat[,]” and Defendant was

   “juggling a possible partnership with them designed to somewhat neutralize them” (Dkt. #232,

   Exhibit 7 at p. 2). The jury saw an electronic chat between Holdsworth and Michael Lubin

   (“Lubin”), Defendant’s former Vice President of Growth, in which Lubin states “[Defendant]


   3
     The Court recognizes that the standard for judgment as a matter of law is not what the jury reasonably could have
   found. Rather, the Court must look to whether the evidence points so strongly in one direction that reasonable jurors
   could not have reached a contrary conclusion. See Dresser-Rand, 361 F.3d at 838 In Plaintiff’s reply, it utilizes the
   correct standard.

                                                            7
Case 4:18-cv-00536-ALM-CMC Document 246 Filed 03/11/21 Page 8 of 12 PageID #: 15777




   need[s] an overall product plan as it relates to creating an Accresa-like knock-off” (Dkt. #232,

   Exhibit 8 at p. 15). In addition to the documentary evidence presented, Plaintiff elicited Short’s

   testimony that Defendant never expressed its intention to “neutralize” or create a Plaintiff-like

   knock-off during either negotiations or the partnership (Dkt. #232, Exhibit 5 at p. 217). Short also

   contends Plaintiff would have never entered into a partnership with Defendant if Plaintiff knew of

   Defendant’s desire to neutralize Plaintiff (Dkt. #232, Exhibit 5 at p. 218).

          Defendant contends it offered sufficient testimonial evidence as to preclude judgment as a

   matter of law on Plaintiff’s fraudulent inducement claim. For instance, Defendant presented

   Holdsworth’s testimony that his understanding of the partnership was that Plaintiff was “going to

   be bringing employees and employers” and Defendant was “going to be bringing providers” (Dkt.

   #236, Exhibit 1 at p. 18). Holdsworth further testified that Defendant wanted to co-exist with

   Plaintiff by forming a partnership, and Defendant did not intend to neutralize Plaintiff in any

   negative way. Although Holdsworth admitted that a competitive overlap existed between the two

   companies, he also stated that “you can either compete with people or you can partner with them

   and try to co-exist[,] even if they maintain some competitive tension” (Dkt. #236, Exhibit 1 at p.

   32). Lubin offered similar testimony: Defendant wanted to partner with Plaintiff because it “could

   be beneficial to both companies” (Dkt. #236, Exhibit 3 at p. 18). Defendant also offered the

   testimony of other employees who felt the partnership was entered into in good faith.

          While Plaintiff offered evidence to support its claim, Defendant offered the testimony of

   witnesses contradicting Plaintiff’s characterization of the evidence. The jury was therefore faced

   with evidence and witness testimony that it was free to believe if so inclined. The existence of

   competent, contradicting evidence persuades the Court that Plaintiff has failed to present evidence

   that “points so strongly and overwhelmingly in favor of one party that the court believes that



                                                    8
Case 4:18-cv-00536-ALM-CMC Document 246 Filed 03/11/21 Page 9 of 12 PageID #: 15778




   reasonable jurors could not arrive at any contrary conclusion.” Dresser-Rand, 361 F.3d at 838.

   Because Plaintiff did not make the requisite showing as to one of the essential elements of its

   fraudulent inducement claim, the Court need not analyze the other elements.

       III.    Trade Secret Misappropriation

              Plaintiff finally asks the Court to grant judgment as a matter of law on its trade secret

   misappropriation claim. In support of its request, Plaintiff argues that the jury could reasonably

   have found that Plaintiff established each element necessary to support the claim.

              The Court instructed the jury that to find in favor of Plaintiff on its trade secret

   misappropriation claim, Plaintiff had to prove: (1) a trade secret exists; (2) Plaintiff is the owner

   of the trade secret; (3) Defendant misappropriated any of Plaintiff’s trade secrets by doing certain

   acts4; and (4) Defendant’s misappropriation of the trade secret caused damages to Plaintiff (Dkt.

   #219 at pp. 17–18).

                   a. Existence of Trade Secret/Plaintiff Owned Trade Secret

              The jury found both that trade secrets existed and that Plaintiff owned the trade secrets.

   Defendant does not contest the jury’s findings, and the Court therefore need not analyze these

   elements further.

                  b. Did Defendant Misappropriate Plaintiff’s Trade Secret?

              The jury found that Defendant did not misappropriate Plaintiff’s trade secrets.5 Plaintiff

   cites primarily to witness testimony to support its assertion that judgment as a matter of law on its



   4
     The acts included: (1) acquiring the trade secret with knowledge or reason to know that the trade secret was acquired
   by improper means; or (2) disclosing or using the trade secret without Plaintiff’s express or implied consent after
   having used improper means to acquire knowledge of the trade secret; or (3) disclosing or using the trade secret
   without Plaintiff’s express or implied consent with knowledge or reason to know that the trade secret was acquired
   under circumstances giving rise to a duty to maintain the secrecy of or limit the usage of the trade secret (Dkt. #219
   at p. 18).
   5
     When asked “[d]o you find by a preponderance of the evidence that [Defendant] misappropriated [Plaintiff’s] trade
   secrets[,]” the jury answered “no” (Dkt. #223 at p. 5).

                                                             9
Case 4:18-cv-00536-ALM-CMC Document 246 Filed 03/11/21 Page 10 of 12 PageID #:
                                 15779



 trade secret misappropriation claim is warranted. Defendant responds that the jury could have

 discredited the testimony of Plaintiff’s witnesses. Further, Defendant asserts the jury could also

 have credited Defendant’s proof that contradicted Plaintiff’s misappropriation theory.

         Plaintiff presented testimony from Short that Defendant needed to know how Plaintiff’s

 system worked in order to successfully carry out the integration.         Further, Juan Diosdado

 (“Diosdado”), one of Plaintiff’s developers, testified regarding the meetings between the parties.

 Diosdado stated that the parties had multiple training sessions in which the respective systems

 were showcased in an effort to “understand how the data was going to flow” (Dkt. #232, Exhibit

 2 at pp. 268–71, 273–74). In addition to Short and Diosdado’s testimony, Plaintiff’s expert, Dr.

 Bryan Bergeron (“Bergeron”), offered the ultimate conclusion that Defendant stole Plaintiff’s

 trade secrets. Specifically, Bergeron opined on the changes made by Defendant after working with

 Plaintiff.   Bergeron stated that Defendant obtained Plaintiff’s trade secrets through

 misrepresentation and a breach of confidence allegedly implied by the PPA.

         Defendant responds by highlighting the deficiencies in the testimony of Plaintiff’s

 witnesses.   Further, Defendant cites to evidence that showed Defendant “never accessed

 [Plaintiff’s] system, much less any trade secrets in its system” (Dkt. #236 at p. 11). Defendant

 presented evidence to the jury that Defendant did not even have access to the features over which

 Plaintiff claims trade secret status. Defendant also contends that the jury heard conflicting

 evidence regarding Defendant’s purported breach of confidence—while Holdsworth and Lubin

 both testified that a duty of non-disclosure may be implied from the relationship between the

 parties, Defendant presented evidence that the parties neither signed a non-disclosure agreement

 nor included a confidentiality provision in the PPA. Defendant notes that “not a single witness

 testified about what trade secrets [Plaintiff] specifically disclosed to [Defendant] at any level of



                                                 10
Case 4:18-cv-00536-ALM-CMC Document 246 Filed 03/11/21 Page 11 of 12 PageID #:
                                 15780



 detail greater than general descriptions” (Dkt. #236 at p. 10) (emphasis omitted). Defendant also

 indicates that Short did not even know what had actually been disclosed to Defendant (Dkt. #236,

 Exhibit 6 at pp. 6–7). Defendant further offered the testimony of Jonathan Avida, Defendant’s

 former Head of Product, in support of the proposition that Plaintiff did not disclose any confidential

 or proprietary information (Dkt. #236, Exhibit 4 at pp. 21, 24–27, 32).

        “Credibility determinations, the weighing of evidence, and the drawing of legitimate

 interferences from the facts are jury functions, not those of a judge.” Reeves v. Sanderson

 Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). The jury was presented with competent evidence

 supporting both Parties’ theories on whether Defendant misappropriated Plaintiff’s trade secrets.

 Judgment as a matter of law is therefore inappropriate because Plaintiff has failed to present, and

 the Court does not find, evidence that “points so strongly and overwhelmingly in favor of one party

 that the court believes that reasonable jurors could not arrive at any contrary conclusion.” Dresser-

 Rand, 361 F.3d at 838. Because Plaintiff does not make the showing required to establish one of

 the essential elements for trade secret misappropriation, the Court does not address the remaining

 elements.

        The Parties presented competent evidence supporting their respective positions over

 approximately ten days of trial. Additionally, both Parties submitted evidence to the jury that

 contradicted the other side’s arguments. Considering the deference to be awarded to the jury’s

 verdict, the Court cannot find that “the facts and inferences point so strongly and so

 overwhelmingly in [Plaintiff’s] favor that reasonable jurors could not reach a contrary conclusion.”

 Baisden, 693 F.3d at 498, 499 (citation omitted).




                                                  11
    Case 4:18-cv-00536-ALM-CMC Document 246 Filed 03/11/21 Page 12 of 12 PageID #:
                                     15781

.
                                          CONCLUSION

           It is therefore ORDERED that Plaintiff’s Renewed Motion for Judgment as a Matter of

     Law (Dkt. #232) is hereby DENIED.

           SIGNED this 11th day of March, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                12
